Fourth Court of Appeals
                                        San Antonio, Texas
                                                 May 5, 2022

                                            No. 04-22-00260-CR

                             EX PARTE Jorge Favian Dominguez ORTIZ

                             From the County Court, Kinney County, Texas
                                       Trial Court No. 10364CR
                              Honorable Roland Andrade, Judge Presiding1

                                                  ORDER
Sitting:         Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

       Jorge Favian Dominguez Ortiz filed an “Emergency Motion for Temporary Stay of
Proceedings” seeking a stay of the trial court proceedings in Cause No. 10364CR, in the Kinney
County Court, pending this court’s decision on this appeal. The trial in Cause No. 10364CR is
scheduled to commence on May 9, 2022.

      We GRANT the motion for temporary stay and ORDER all trial court proceedings in
Cause No. 10364CR, in the Kinney County Court, including the trial scheduled for May 9, 2022,
STAYED pending this court’s decision on this appeal.

           It is so ORDERED on May 5, 2022.

                                                                     PER CURIAM


           ATTESTED TO: ________________________
                       Michael A. Cruz,
                       Clerk of Court




1
 The Honorable Tully Shahan is the County Judge of the Kinney County Court. It appears the Honorable Roland
Andrade, the presiding judge of the 63rd Judicial District Court, sitting by assignment, signed the order denying
appellant’s application for pretrial writ of habeas corpus.